Citation Nr: 1602734	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a schedular total disability rating based on individual unemployability (TDIU) prior to July 1, 2009.

2.  Entitlement to a TDIU from July 1, 2009, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  This appeal has previously been before the Board on four occasions, most recently in September 2013.  A detailed recounting of the somewhat complicated procedural history of the appeal is presented in the introduction section of the Board's September 2013 remand.  For the sake of brevity, the Board shall not repeat the full procedural history at this time, and incorporates the explanation from September 2013 remand by reference.

The Veteran testified at a Travel Board hearing before the undersigned in February 2011.  A transcript of that hearing is of record.

The TDIU claim on appeal has previously been characterized as a single issue.  The matter of entitlement to a TDIU has now been bifurcated into two issues, because under the currently assigned ratings and effective dates the schedular criteria for a TDIU are met prior to July 1, 2009 (warranting consideration of a TDIU on a schedular basis), but after that date the schedular criteria for a TDIU are not met.  The issues are listed accordingly on the title page.

The Board's February 2013 decision awarded an increase in the disability rating for the Veteran's service-connected left foot disability from 10 percent to 20 percent.  The implementation of that decision by the RO's March 2013 rating decision resulted in an increase in the Veteran's combined disability rating such that the criteria for consideration of a TDIU on schedular basis were met for the period prior to July 1, 2009.  The criteria for consideration of a TDIU on schedular basis are not met from July 1, 2009 onward because of a reduction in the disability rating assigned for the Veteran's right elbow disability, implemented by the RO's April 2009 rating decision and effective from July 1, 2009.

Significantly, the Veteran's representative has recently expressed an objection to the April 2009 rating reduction, with language suggesting an intention to file a claim to revise the decision (and restore the prior rating) on the basis of clear and unmistakable error (CUE).  The December 2015 written brief submitted by the Veteran's representative includes the clear assertion: "There is a clear and unmistakable error (CUE) in the April 2009 decision which reduced the evaluation of the right elbow from 30 percent to 10 percent."  The Veteran's representative goes on to explain the contention in detail.

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015.  The December 2015 correspondence appears to raise the issue of whether the April 2009 RO rating decision contained CUE.  Effective March 24, 2015, however, there are certain requirements for filing a claim.  If the Veteran wishes to pursue this issue, the claim must be submitted on the appropriate form as prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU from July 1, 2009, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to July 1, 2009, the weight of the competent and probative evidence indicates that the Veteran as likely as not was prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU were met prior to July 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  However, as this decision grants in full the benefit sought (with respect to the issue addressed on the merits at this time), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.

This appeal arises from a claim filed by the Veteran on June 21, 2007.  Following the award of one of the increased ratings sought by the Veteran in the June 2007 claim, the Veteran now has the following disability rating assignments, effective throughout the period from June 21, 2007 to July 1, 2009: a 40 percent rating for bilateral hearing loss; a 30 percent rating for status post fracture, right elbow (major); a 20 percent rating for status post fracture, left foot; and noncompensable ratings for perforation of the tympanic membrane and status post fracture, left small toe.  The combined disability rating was 70 percent.  See 38 C.F.R. § 4.25.  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) was met prior to July 1, 2009.

The evidence in the Veteran's claims file shows that he has a 12th grade education, including as reported on his January 2008 and March 2013 submissions of VA Form 21-8940.  Regarding his work history, he has had experience working as a clerk and as a driver (including as a school bus driver), including as reported on his submissions of VA Form 21-8940 and other documentation and statements of record.  The Veteran also had 20 years of honorable military service as a supply/inventory specialist and a weapons mechanic, as documented on his Forms DD-214.  Although there is some confusion in the record regarding precisely when the Veteran last worked, it appears that the Veteran has not been employed since at least approximately 2002 or earlier.

The Veteran's service-connected hearing loss has been the disability with the highest service-connected disability rating (40 percent) throughout the period on appeal (both prior to and following July 1, 2009).  In addition to this hearing loss disability, the Veteran was impaired by service-connected disabilities of his right elbow (rated 30 percent disabling from the time of the claim on appeal to July 1, 2009) and left foot (rated 20 percent disabling).  The Board finds that the evidence in this case, with resolution of doubt in the Veteran's favor, reasonably shows that the particular combination of the hearing loss disability with the service-connected musculoskeletal disabilities rendered the Veteran essentially unemployable prior to July 1, 2009.

The indications of the pertinent evidence in this case is not unequivocal, and the evidence presents a number of conflicting indications.  The Board shall lay out its analysis of the evidence by first discussing the most significant indications of record regarding the impact of the musculoskeletal disabilities on the Veteran's capacity to perform occupational tasks.  Then the Board shall discuss the most significant indications regarding the particular occupational constraints caused by the Veteran's specific features of hearing loss, which the evidence indicates causes a high level of difficulty communicating in all environments and despite any treatment or amplification.

The Board finds that the Veteran's service-connected musculoskeletal disabilities during the period prior to July 1, 2009 are reasonably shown to have contributed a moderate degree of impairment of the Veteran's ability to perform physical tasks, and a mild degree of impairment of the Veteran's ability to perform sedentary tasks.  Such impairment alone (without consideration of the hearing loss) may not have been sufficient to render the Veteran unemployable.  There is conflicting evidence over time regarding the severity of the functional impairment attributable to the Veteran's service-connected left lower extremity and right upper extremity disabilities.  However, the Board notes that these service-connected disabilities (excluding hearing loss) were rated a combined 40 percent (applying 38 C.F.R. § 4.25) throughout the period from the Veteran's June 2007 claim to July 1, 2009.  The Board also notes that the Veteran is right handed and his right upper extremity was impaired by a 30 percent rated disability at the time.

An October 2007 VA examination for compensation purposes notes the Veteran's report that "if he was to use it [the right elbow] multiple times to flex, extend, or rotate it, it would become very painful."  The October 2007 VA examiner did not assess a significant functional impairment from the disability, but subsequent medical assessments have discussed details of functional impairment specific to the right elbow.  For instance, an April 2010 VA examination report (from a period when the right elbow is rated as significantly less disabling than it was rated prior to July 1, 2009) evaluates the right elbow in detail and finds that the traumatic calcific bursitis at that time "Prevents" sports activity; causes "Severe" limitation of recreational activity; causes "Moderate" limitation of chores, shopping, exercise, bathing, dressing, and driving activities; and cases "Mild" limitation of traveling, feeding, and toileting activities.  The Board finds that this April 2010 medical assessment tends to suggest that the Veteran's right elbow disability caused approximately moderate impairment of activities central to physical labor and mild impairment of activities associated with sedentary labor for the period prior to July 1, 2009 (a period when the elbow disability was rated as more severely disabling than the disability being described at the time of the April 2010 VA examination).

The April 2010 VA examination report separately discusses the effect of the Veteran's left foot disability on his ability to perform activities.  Although other medical evidence raises a question of whether the Veteran's left foot is impaired by a combination or service-connected and non-service-connected disabilities, it is noteworthy that the April 2010 VA examiner assessed that the left foot disability at that time "Prevents" sports activity; causes "Severe" limitation of recreational activity; causes "Moderate" limitation of chores, shopping, exercise, dressing, and driving activities; and "Mild" limitation of bathing, and toileting activities.  The Board finds that this April 2010 medical assessment tends to suggest that the Veteran's left foot disability generally caused at least moderate impairment of activities central to physical labor and at least mild impairment of activities associated with sedentary labor for the period prior to July 1, 2009 (a period when the foot manifested essentially the same symptoms and carried the same disability rating as it did when assessed by the April 2010 examiner).  The Board also observes that a May 2011 VA examination report evaluating the left foot assessed that it caused "Severe" impairment of his ability to perform exercise or sports activities, and "Moderate" impairment of his ability to perform chores, shopping, and bathing activities, amongst other "Mild" impairment of activities.

As the evidence indicates that the Veteran's musculoskeletal disabilities each caused approximately mild impairment of many sedentary tasks and moderate impairment of many physical tasks, the Board must now consider whether the Veteran's service connected hearing loss causes additional impairment of occupational capacities that, in combination with the musculoskeletal impairment, rendered the Veteran unemployable in the period prior to July 1, 2009.  Again, the evidence in this matter is conflicting and the pertinent indications are not unequivocal.  The Board finds, resolving doubt in the Veteran's favor, that the Veteran's particular impairment from hearing loss is reasonably shown to have combined with musculoskeletal impairments to render the Veteran essentially unemployable in the period prior to July 1. 2009.

An April 2013 VA audiology examination report presents a significant medical opinion from an audiologist concerning the impact of the Veteran's hearing loss upon his employability.  Preliminarily, the Board recognizes that the April 2013 VA examination report presents findings made after the period for which the Veteran met the criteria for consideration of a TDIU on a schedular basis.  Nevertheless, the Board finds the April 2013 VA audiology opinion to be pertinent to assessing how the Veteran's particular features of hearing loss impacted his employability prior to July 1, 2009, considering that the Veteran's hearing loss has been consistently rated at the 40 percent disabling level of severity at all times pertinent to this appeal prior to and following July 1, 2009.  The Board shall discuss the relevance of the April 2013 opinion to the period preceding July 1, 2009 in greater detail, below.

Also of importance before discussing the contents of the report, the Board notes that the April 2013 VA audiology examination report identifies "Author: Leticia D. Guillen," but it does not appear that the opinion presented in the report is actually the opinion of this identified author.  Other VA medical opinions of record, including the April 2015 VA medical opinion on unemployability and August 2013 VA general medical examination report, also list "Author: Leticia D. Guillen," and present medical opinions that are (in pertinent regards) fundamentally contrary to the opinion presented in the April 2013 VA audiology examination report.  Although somewhat confusing, close review of the evidentiary record reveals that the April 2013 VA audiology examination report and the opinion presented therein was actually authored by "Examining Physician: Metzger, Matthew."  This is important to the Board's analysis, because correctly identifying the author of the April 2013 VA audiology opinion avoids the likely misperception that the author of the April 2013 VA audiology opinion later reconsidered and contradicted that opinion (as would be suggested if the April 2013 VA audiology opinion were attributed to the same author as subsequent inconsistent medical opinions).

The April 2013 VA examination report presents a significant opinion from an audiology specialist who personally examined and evaluated the Veteran, an opinion that describes the particular nature of the Veteran's specific hearing loss impairment in detail.  The April 2013 VA examiner opined: "Regarding employability: this veteran's hearing loss significantly impacts his ability to be gainfully employed."  The examiner directs attention to the fact that "[f]or those frequencies that are critical for understanding normal conversational-level speech (i.e. 1-3 kHz.), this veteran has a moderately-severe to severe sensorineural hearing loss in each ear."  The examiner also explains that the Veteran's poor speech discrimination indicates that "even with properly functioning amplification he will still have a great deal of difficulty with normal communication, both in relatively easy (i.e. quiet) listening environments and especially in the presence of background noise."

The Board has considered whether the April 2013 VA audiology medical opinion is a characterization of impairment based upon hearing loss reasonably similar to the hearing loss the Veteran suffered during the period prior to July 1, 2009.  The Board acknowledges that an August 2007 audiometric evaluation (conducted at a private facility on a fee basis for VA compensation and pension purposes) presented significantly greater (less impaired) speech discrimination scores than those upon which the April 2013 VA medical opinion comments.  The April 2013 VA medical opinion is based upon a hearing loss with speech discrimination scores of 68 percent in the right ear and 52 percent in the left ear, whereas the August 2007 report showed 88 percent in the right ear and 92 percent in the left ear.  However, the Board notes that (1) the August 2007 speech discrimination scoring appears to be an outlier inconsistent with the VA results before and after that examination (with details discussed below), and (2) the pertinent puretone threshold averages were somewhat greater in the August 2007 report for both ears, suggesting greater impairment in that respect relative to the April 2013 report.  A June 2009 VA audiogram shows reasonably similar puretone thresholds.

With regard to speech discrimination testing (a key focus of the April 2013 VA opinion), VA audiometry of record suggests that the much higher scores from the August 2007 private facility were outliers.  The VA testing of record shows scores in June 2005 (Right 44%, Left 72%), June 2009 (Right: 72%, Left: 56%), and April 2010 (Right 68%, Left 44% or 52% (reported differently on two different versions of the report)).  Although variable, these scores are generally more consistent with the scores in the April 2013 report (Right 68%, Left 52%) than with the August 2007 report (Right 88%, Left 92%).  In this context, the Board finds that the objective features of the Veteran's hearing loss impairment in April 2013 report are reasonably similar with the level of hearing loss impairment the Veteran was experiencing prior to July 1, 2009.  Accordingly, the Board finds that the April 2013 VA expert medical opinion based upon consideration of that impairment is pertinent to assessing the impact of the hearing loss upon the Veteran's employability prior to July 1, 2009.

In this light, the Board finds that the April 2013 VA medical opinion indicates that the Veteran's particular configuration of hearing loss "significantly impacts his ability to be gainfully employed,"  explaining that the Veteran's poor speech discrimination is such that "even with properly functioning amplification he will still have a great deal of difficulty with normal communication," and that this will be true even "in relatively easy (i.e. quiet) listening environments."  The Board finds that this indication of such difficulty with normal communication, even in quiet environments and even with amplification, describes a substantial constraint upon the Veteran's potential employability.

An August 2013 VA general medical examination report includes a section on ear problems, and this section includes an 'X' mark indicating that the Veteran's ear conditions do not impact his ability to work.  This opinion/assessment, expressed by
an 'X' mark on a questionnaire, is not accompanied by a discussion of rationale.  It also does not appear to have been provided by an audiology expert on the basis of audiometric examination, as the audiometric data presented in this August 2013 general examination report is simply copied from the April 2013 VA audiology examination report.  The Board finds that April 2013 report's bare conclusion is significantly less probative than the April 2013 VA audiology examiner's explanation of the hearing loss's impact upon the Veteran's employability.

An April 2015 VA medical opinion addressing the cumulative impact of the Veteran's service-connected disabilities upon his employability also appears to be contrary to the April 2013 VA examiner's opinion; however, the Board finds it to also be less probative than the April 2013 VA examiner's opinion.  The April 2015 opinion states that the Veteran's service-connected disabilities "collectively cause a minimal impact on his ability to seek, secure, and maintain a substantially gainful sedentary job where he was [to] sit at a desk and work at a computer or answer telephones."  This opinion, however, is not accompanied by any explanation of rationale that addresses the probative indications that "even with properly functioning amplification he will still have a great deal of difficulty with normal communication, both in relatively easy (i.e. quiet) listening environments and especially in the presence of background noise" (as stated by the April 2013 VA audiology examiner).  The April 2015 opinion merely cites that the Veteran has been issued new hearing aids ("Veteran got new hearing aids in 2013"), but the April 2013 VA audiology opinion has explained that the Veteran will struggle with normal communication in all environments even with the assistance of proper hearing aids.

The April 2015 VA medical opinion's examples of the types of jobs the Veteran could perform with his service-connected impairments are further unconvincing.  First, the Board notes that "answer telephones" appears plainly beyond the reasonable expectation of work for a person who has hearing loss shown to cause "a great deal of difficulty with normal communication, [including] in relatively easy (i.e. quiet) listening environments."  Secondly, the Veteran's history presents no suggestion that he has the training or experience to otherwise perform office/desk work with a computer.  The Veteran's history features a high school education apparently completed in the 1940s/1950s, 20 years of honorable military service as a supply/inventory specialist and a weapons mechanic (according to his Forms DD-214), and post-service work as a clerk and most recently as a part-time bus/van driver.  The Board again notes that multiple VA examination reports indicate that the Veteran's musculoskeletal disabilities impose at least a "mild" impairment upon the Veteran's capacity for sedentary activities, in addition to the further impairment imposed by his hearing loss.

The April 2015 VA medical opinion also finds the Veteran to be capable of physical employment (with only a "mild" impairment from service-connected disability).  The April 2015 VA medical opinion finds that the service-connected disabilities "collectively cause a mild impact on his ability to seek, secure, and maintain a substantially gainful employment where he was to walk, lift or push heavy objects.  Examples of physical jobs that can be performed are sales clerk, retail supermarket attendant / greeter."  However, the Board finds that each of the examples presented to illustrate the opinion appear to generally involve the ability to communicate with others (and even typically in noisy environments) such that the Veteran's shown "great deal of difficulty with normal communication" would present a substantial limitation (at least without a substantial expansion of the shown education and experience).  The Board again notes that multiple VA examination reports indicate that the Veteran's musculoskeletal disabilities impose at least a "moderate" impairment upon the Veteran's capacity for physical activities, in addition to the further impairment imposed by his hearing loss.

The Board once again emphasizes that the April 2013 VA audiology opinion clearly expressed that the Veteran's particular case of hearing loss rated 40 percent disabling will cause substantial difficulty with normal communication even after maximizing the benefit of hearing amplification and a quiet environment free of background noise.  Given this constraint, the Board finds it difficult to conclude that the Veteran could reasonably resume his prior occupation as a driver (due to factors such as the amount of noise involved and the importance of hearing traffic and communications (including hearing children on a school bus)).  As discussed above, multiple VA examination reports have specifically indicated that the Veteran's service-connected musculoskeletal disabilities alone cause "moderate" impairment of the Veteran's ability to drive, before further considering the significant further impairment his hearing loss presents to his capacity to work as a driver.  The Board also finds it difficult to conclude that the Veteran could reasonably resume his prior occupation as a clerk for the same reasons mentioned above in discussing the April 2015 medical opinion's suggestion that he could work as a "sales clerk, retail supermarket attendant / greeter."

The Veteran has no shown experience or skills otherwise suggesting an occupation suited to his service-connected impairments.  During the period prior to July 1, 2009, when the Veteran had a 30 percent rated service-connected right (major) elbow disability and a 20 percent rated left foot disability, the Board finds it reasonable to conclude that the Veteran's combination of service-connected musculoskeletal limitations together with the particular communication impairment presented by his service-connected hearing loss precluded him from maintaining any type of employment.  The combined 70 percent rating assigned for the elbow, foot, and hearing impairments for the period on appeal prior to July 1, 2009 already reflects combined disability productive of severe economic inadaptability.  The Board finds that the competent evidence presenting detailed discussion of the Veteran's particular communication impairment from hearing loss (even in quiet environments, and even with amplification) together with the competent evidence indicating further impairment of activities from the service-connected musculoskeletal disabilities, depict a combination of disabilities that make it difficult to conclude that the Veteran could successfully engage in his prior occupations (as a clerk or as a driver) or any comparable employment.

The Board acknowledges that some VA examiners' findings suggest that the Veteran's service-connected disabilities are each only productive of relatively mild impairment, and that he could engage in some manner of sedentary or light duty.  However, given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required at a desk job.

Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent and probative evidence reasonably indicates that the Veteran was as likely as not prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities for the period prior to July 1, 2009.

In summary, the Veteran met the schedular criteria for a TDIU prior to July 1, 2009, and the Board finds the Veteran's service-connected disabilities rendered him unemployable during the period on appeal prior to July 1, 2009.  Accordingly, entitlement to a TDIU due to service-connected disabilities is granted for the period prior to July 1, 2009.


ORDER

Entitlement to a TDIU on a schedular basis prior to July 1, 2009 is granted.



REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim for a TDIU for the period from July 1, 2009 on an extraschedular basis.

As of a rating reduction, effective July 1, 2009, the Veteran's service-connected disability ratings no longer combine to 70 percent or more.  Therefore, from July 1, 2009, onward he does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  By way of this Board decision, the Veteran is now established to be entitled to a TDIU prior to July 1, 2009.  The Board observes, in passing, that the pertinent regulations do not provide for the termination of a TDIU simply because a Veteran no longer meets the percentage requirements for that benefit.  See 38 C.F.R. § 3.343(c).  However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

In connection with processing the award of the schedular TDIU for the period prior to July 1, 2009, the AOJ shall now have the opportunity to consider the impact of the award of a schedular TDIU prior to July 1, 2009 upon the question of entitlement to a TDIU after the schedular criteria ceased to be met.  The AOJ will have the opportunity to consider in the first instance whether 38 C.F.R. § 3.343(c) affects the determination.  (A TDIU can only be terminated if there is clear and convincing evidence that the Veteran is employable.  38 C.F.R. § 3.343(c).)

The Board also observes, as discussed in the introduction above, that the Veteran's attorney submitted a brief in December 2015 that included assertions suggesting an intent to file a claim to revise, on the basis of alleged CUE, the April 2009 decision; specifically, that decision implemented the rating reduction that ends the satisfaction of the schedular criteria for a TDIU effective July 1, 2009.  Such a CUE claim has not yet been formally filed, but should the Veteran file such a claim, the AOJ shall have the opportunity to consider the impact of that claim upon the question of entitlement to a TDIU for the period from July 1, 2009 onward.

In any event, a TDIU on an extraschedular basis may be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  In this case, as discussed in the Board's decision (above) awarding TDIU for the period prior to July 1, 2009, the evidence of record (including evidence cited above from after July 1, 2009) suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  However, the Board again notes that it does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, if the benefit sought by the Veteran in this appeal is not granted or rendered moot on another basis, the RO/AMC should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should complete the requisite steps to implement the award of TDIU for the period prior to July 1, 2009, including making associated determinations (such as determining the extent, if any, the award affects the question of entitlement to TDIU for the period from July 1, 2009 onward).

2.  After completion of the above (and with attention to the fact that the December 2015 correspondence from the Veteran's representative has indicated an intention to file a claim challenging an April 2009 rating reduction on the basis of CUE), the AOJ should determine whether the TDIU benefit sought by the Veteran on appeal has been or can be fully granted.

If any portion of the Veteran's appeal for a TDIU has not been granted, the AOJ should refer the Veteran's claim for a TDIU for the period from July 1, 2009 on an extraschedular basis to the Director of Compensation for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16 (b).  The rating board should include a full statement of all factors having a bearing on the issue.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


